Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Bateman et al.			:		
Patent No. 10,830,775				:	REDETERMINATION OF PATENT
Issue Date: November 10, 2020		:	TERM ADJUSTMENT 
Application No. 15/515,909			:	
Int’l Filing Date: September 30, 2015	:	  
Attorney Docket No. 047563-565270		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on January 11, 2021, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from 
0 days to 59 days.  The Office’s redetermination of the PTA indicates the correct PTA is 41 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 0 days on November 10, 2020.  The instant request seeking an adjustment of 59 days was timely filed on January 11, 2021.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 248 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
437 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  
The sum of 248 days of A Delay, 0 days of B Delay, and 0 days of C Delay reduced by 0 days of Overlap and 437 days of Applicant Delay is negative 189 days.  However, the PTA for a patent cannot be less than 0 days.  As a result, the patent issued with a PTA of 0 days.

The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of Applicant Delay is 189 days.  The request asserts the correct PTA is 59 days.

As will be discussed, the correct period of Applicant Delay is 207 days.  Therefore, the correct PTA is 41 days (248 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 207 days of Applicant Delay).

A Delay

The request does not dispute the Office’s prior determination that the period of A Delay is 
248 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 248 days.

B Delay

The request does not dispute the Office’s prior determination that the period of B Delay is 
0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The request asserts the correct period of Applicant Delay is 189 (9 + 90 + 90) days, not 437 days as previously calculated by the Office.

The Office has determined the correct period of Applicant Delay is 207 (9 + 90 + 18 + 90) days.

The following facts are relevant to the difference between the calculation of Applicant Delay (189 days) in the request and the Office’s determination of the period of Applicant Delay (207 days):

	(1)	A reply to an Office action was filed on July 1, 2019;
(2)	An information disclosure statement (“IDS-1”) was filed without a statement under 37 C.F.R. § 1.704(d)(1) on July 19, 2019; and
(3)	An information disclosure statement (“IDS-2”) was filed without a statement under 37 C.F.R. § 1.704(d)(1) on November 26, 2019.

The Office did not enter a reduction in patent term adjustment for Applicant Delay based on the submission of IDS-1 because the Applicant Delay completely overlapped with a reduction in patent term adjustment entered based on the submission of IDS-2.

The Office has considered the arguments in the request and determined the correct period of Applicant Delay resulting from the submission of IDS-2 consists of the 90-day period beginning August 29, 2019, and ending November 26, 2019.  As a result of this determination, the Applicant Delay resulting from the submission of IDS-1 no longer overlaps with the Applicant Delay resulting from the submission of IDS-2.

The period of Applicant Delay resulting from the submission of IDS-1 consists of the 18-day period beginning on July 2, 2019 (day after the date the reply to the Office action was filed), and ending on July 19, 2019 (date IDS-1 was filed).

The correct total period of Applicant Delay is 207 (9 + 90 + 18 + 90) days.

Conclusion

The correct PTA is 41 days (248 days of A Delay + 0 days of B Delay + 0 days of C Delay -       0 days of Overlap - 207 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 41 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 41 days.


Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction 





		



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.